Divorce. — The petition stated the several causes which are expressed in the first and ninth sections of an act entitled "An act concerning divorces," 1799, c. 19, Tenn. Laws, 175-177.
KENNEDY, for defendant, objected to the reception of evidence to prove facts previous to the passage of the law, upon the principle that it would give a retrospective and ex post facto operation to the act, which would be contrary to the eleventh and twentieth sections of the Declaration of Eights.
In order to show that it was no the meaning of the legislature to make facts which existed previous to the passage of the law, causes for divorces, he read the eleventh section of the act. This section of itself divorces several persons whose names are mentioned; this clearly shows that these persons could not be divorced, under the general principles of the act, for causes which had taken place, for if they could it would have been nugatory in the legislature, to have divorced, itself. It would have left it, as other cases, to the operation of the act.
Not having had any practice under this act, nor any occasion to consider it maturely, I may err in the construction, but the words of the second section are so clear and precise, that no doubt can be entertained of the meaning of the legislature. The words are "that if any person hath been or shall be injured," c., but it does not seem necessary to give any decisive opinion upon this part of the act now, as it may be, necessary to consider other parts of it, and then the whole can be taken under one view. *Page 3